UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4346


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

v.

DERRICK LEON SAMUELS,

                Defendant - Appellant,


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-00183-RBH-1)


Submitted:   June 22, 2010                 Decided:   July 8, 2010


Before WILKINSON, MOTZ, and DAVIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Russell W. Mace III, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant.     W. Walter Wilkins, United States
Attorney, Rose Mary Parham, Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derrick Leon Samuels pleaded guilty to being a felon

in    possession     of    ammunition,        a    violation        of     18     U.S.C.

§§ 922(g)(1), 924(a)(2) and 924(e) (2006).                   The district court

enhanced Samuels’s sentence under the Armed Career Criminal Act

(ACCA),    18    U.S.C.   § 924(e)(2)(B)(ii),         after     determining           that

Samuels had three prior convictions for violent felonies.                               On

appeal,    Samuels    contends    that       the    district    court          erred    in

counting    his    1994   conviction     under       South     Carolina         law    for

failure to stop for a blue light as a violent felony.

            In United States v. Roseboro, 551 F.3d 226 (4th Cir.

2009), we held that a conviction under South Carolina law for

failure to stop for a blue light, S.C. Code Ann. § 56-5-750(A),

constituted a crime of violence under the ACCA only in some

circumstances,      namely,   intentional         violations    of       the    statute.

Id. at 240.       The district court, acting only with the benefit of

that decision, determined that Samuels’s conviction under the

statute was intentional because “the indictment does indicate

the word willfully,” which the district court felt “equate[d] to

intentional conduct.”         Accordingly, the district court concluded

that Samuels’s conviction counted as an ACCA predicate offense.

            We    recently    held,    however,       that     in    light       of    the

Supreme Court’s decision in Chambers v. United States,                                 U.S.

     , 129 S.Ct. 687 (2009), which was issued eight days after

                                         2
Roseboro, “a violation of South Carolina’s blue light statute .

. . does not qualify as a predicate offense for purposes of the

ACCA.”     United States v. Rivers, 595 F.3d 558, 560 (4th Cir.

2010).

            Accordingly,        the   district    court       erred    in     counting

Samuels’s conviction for failure to stop for a blue light as a

violent felony for purposes of the ACCA.                  We therefore vacate

the   judgment     of    the   district   court   and    remand       the    case   for

resentencing     consistent       with    our    decision      in     Rivers.       We

dispense    with        oral   argument   because       the    facts        and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          VACATED AND REMANDED




                                          3